Bao, Chief Judge:
The appeals for reappraisement, listed in the schedule annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the parties that the merchandise consists of automotive and truck parts and engines imported from England between February 28, 1962 and May 4,1965.
It is further stipulated and agreed that the merchandise is not on the final lists of products (TD 54521) from which the operation of the Customs Simplification Act of 1956 was withheld.
It is further stipulated and agreed that the price at the túne of exportation to the United States of the merchandise undergoing ap-praisement, at which such or similar merchandise was freely sold or, in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was invoice unit price as set forth on the invoices of exporter less thirty (30%) percent plus the cost of packing and export cases.
It is further stipulated and agreed that these appeals be submitted on this stipulation.
Upon the agreed facts, I find that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the automotive and truck parts and engines covered by these appeals for reappraisement and that such value is the invoice unit price, less 30 per centum, plus the cost of packing and export cases.
Judgment will be entered accordingly.